                            UN ITED STA TES D ISTRICT COU RT
                            SOU TH ERN D ISTR ICT O F FLO RID A

                     CA SE N O .I9-8OS8O-CV -SM ITH N A TTH EW M AN

A LBERTO LEA L,individually
and on behalfofa11others sim ilarly situated,

       Plaintiff,
                                                                    FILED BY                  D.C .

                                                                           Atls 2! 2219
V AN DELL JEW ELERS OF RO YA L                                             ANGELA E.NOBLE
                                                                          CLERK U S DIST.CQ
PALM BEA CH ,IN C.,                                                       s.o.oFFkâ.-w.eB.

       Defendant.

                                                /

     O RD ER G M N TIN G PLAIN TIFF'S M O TIO N TO C O M PEL R ESPO N SES TO
  PLAINTIFF'S INTERROG ATORIES AND REO UEST FOR PRODUCTION kDE 291

       THIS CAUSE isbeforethe Courtupon PlaintiftlAlberto Leal's(sçplaintiff'')M otion to
CompelResponsestoPlaintiff'slnterrogatoriesandRequestforProductionCsMotion'')(DE 291.
This m atter was referred to the undersigned upon an O rderreferring a1ldiscovery m atters to the

undersigned for appropriate disposition.See DE 24.O n A ugust 19,2019,the Courtentered an

Orderto Show Cause to Defendantand Defendant's Counsel(DE 311.On August22,2019,
DefendanttiledaResponsetoOrdertoShow Cause(DE 332.PlaintiffthentiledaReplytoOrder
toShow Cause(DE 341,and,tinally,withpermissionoftheCourt,DefendantfiledaSur-Replyto
Plaintiff'sReplytoDefendant'sResponsetoOrdertoShow Cause(DE 371.
                                       1.       BA CK G RO UN D

       This discovery dispute concerns D efendant's dilatory discovery behavior in this case.A s

any party isauthorized to do underthe applicablerules,Plaintiffserved hisw ritten discovery upon
DefendantonJune 19,2019.(DE 29,p.11.Now,approximatelynineweekslater,Defendanthas
yetto produce fulland com plete discovery responses to Plaintiffsdiscovery requests.

       TheCourthascarefullyreviewedPlaintiff'sM otion(DE 29qandeachoftherelatedtilings.
Defendanthas been dilatory in responding to discovery in this case.O n July 26,2019,the Court

granted D efendantan extension untilA ugust 8,2019,to fully respond to Plaintiff sRequests for

Production and lnterrogatories.gDE 271.Thatdate came and went,and Defendantfailed to
produce the discovery asordered.

       On A ugust 19,2019,Plaintiff wastherefore forced to file a M otion to Com pelR esponses

to Plaintiff's lnterrogatoriesand RequestforProduction gDE 291.Upon review ofPlaintiffs
M otion,theCourtenteredan Orderto Show Causedirected to DefendantandDefendant'scounsel

gDE 291.
       On A ugust22,2019,D efendantfiled a response to the O rderto Show Cause which failed

toestablishgood causeforitsdilatory conduct.(DE 331.ln effect,Defendant'srationalefornot
tim ely producing the discovery soughtby Plaintiffsounded more like a seriesofexcusesakin to

dtthe dog ate m y hom ework.''M oreover,in paragraph 11 ofthe response,D efendantstated thatit

tihas Since Served Plaintiff w ith its responses to Plaintiff s interrogatories and requests for

production.''rDE 33,p.3J.Upon reading Defendant'sresponse,and especially paragraph 11of
D efendant's response,the Courtw as 1ed to believe by D efendantand D efendant's counselthata11

outstanding discovery had been served on Plaintiff's counsel.

       However,onAugust23,2019,Plaintifftiledareply(DE 342,inwhichPlaintiffadvisedthe
CourtthatDefendanthad stillnotproduced any docum ents orelectronically stored inform ation.

rDE 34,p.1J.M oreover,whenPlaintiff'scounselattemptedtoconferwithDefendant'scotmselon
the issues,Defendant'scounselignored him .1d.atpp.1-2.

       On August23,2019,afterreceiving leaveoftheCourt,Defendanttileda sur-reply (DE
371.DefendantexplainedthatM elissaM .Sims,Esq.,istheleadattorney and isésresponsiblefor
the events thathave transpired.''ld atp.1.A ccording to D efendant,upon receipt ofPlaintiff's

reply,M s.Sim scalled Plaintiff s counselto apologize forthe unreturned calls and to discussthe

production ofdocum ents.1d.The partieshave agreed to a docum entproduction date ofA ugust30,

2019,because the em ployee w ith accessto the recordsis on vacation through August27,2019.Id.

atpp.1-2.

       Thus,even after num erous m otions,responses,replies,and O rders,Defendanthas yetto

produce the discovery soughtby Plaintiff.

                                         Il.    A NA LY SIS

       The Courthashad enough ofDefendant'sdilatory conduct.The Courtis also extrem ely

concerned aboutthe m isleading representation m ade by D efendant's counsel,M elissa M .Sim s,

Esq.,and the law 51411ofBerk,M erchant& Sim s,PLC,thata1ldiscovery had been produced when

ithad notbeen produced.See D E 33,p.3;D E 34,p.1.In fact,in D efendant'ssur-reply,itadm itted

thatithad notyetproduced a1lrelevantdocuments.(DE 37,pp.1-2J.The Courtisfurther
frustrated by Defendant's counsel's failure to confer as required by our Local Rules and this

Court's Order Setting Discovery Procedure (DE 25).Not untilPlaintiff filed his reply did
Defendant'scounselretunzPlaintiff'scounsel'sphonecallsaboutdiscovery.(DE 37,p.1j.
       Based on the foregoing, Plaintiff's M otion gDE 29J is GRANTED.Defendant is
O RDERED to produce a11 discovery sought by Plaintiff in its lnterrogatories and Requests for

Production on or before Friday. A ugust 30, 2019. The Court tinds that due to Defendant's
dilatory conduct,a1lobjectionsto the lnterrogatoriesand Requests forProduction aredeemed
WaivedPursuantto FederalRuleOfCivilProcedure33(b)(4)and LocalRule26.1(e)asPlaintiff
hasnotestablishedgoodcauseforfailingtotimely objecttothediscoveryrequests.SeeTurnerv.
TransUnion,LLC,No.18-CV-80938,2019W L 2709000,at*1(S.D.Fla.June21,2019)(citing
Kennedy v.Batmasian,No.CaseNo.,15-81353-ClV,2016 WL 824571,at*2(S.D.Fla.Feb.26,
2016))(tiFailuretotimelyobjecttodiscoveryrequestswaivesaparty'sobjectionstotherequests
unlessgoodcausehasbeenshown.'').ShouldDefendantfailtocomplywith thisOrder,theCourt
w illschedule a hearing on further sanctionsand possible contem pt.

       Finally,Rule 37(a)(5)(A)providesthat,ifa motion to compeldiscovery isgranted,the
Courtm ustrequire the party whoseconductnecessitated the motion ortheattorney advising that

conduct,orboth,topaythemovant'sreasonablefkesinmakingthemotionunless(1)themovant
filedthemotion beforeattemptingin goodfaithtoobtainthediscoverywithcourtaction,(2)the
opposingparty'sresponseorobjectionwassubstantiallyjustitled,or(3)othercircumstancesmake
anawardOfexpensesunjust.Fed.R.Civ.P.37(a)(5)(A).TheCourtfindsthat,underthefactsof
thiscaseand becausenoneoftheexceptionsapply,both Defendantand Defendant'scounselshall

berequiredtopayPlaintift'sattorney'sfeesandcostsincurredindrat-tingtheM otiongDE 291,in
drafting Plaintiff's Reply to Orderto Show Cause gDE 341,and in reviewing Defendant's
responses and the Court's Ordersrelated to this dispute.

                                       111.    CO NC LU SIO N

       Based on the forgoing,itishereby O R DER ED A N D A D JU DG ED asfollow s:

           Plaintiff sM otion to Com pelR esponsesto Plaintiff s lnterrogatories and Requestfor

           Production (DE 29)isGRANTED.Defendantis ORDERED to provide complete

                                               4
responses and produce a11 responsive documents to Plaintiffs lnterrogatories and

Request for Production on or before A ugust 30, 2019. D efendant hms w aived its

objectionstothediscoveryrequests.
Failure to com ply w ith thisO rderm ay resultin additionalsanctions,including butnot

limitedtothestrikingofDefendant'spleadings,entryofjudgmentagainstDefendant,a
furtheraw ard ofattonw y'sfeesand costs,contem pt,or otherappropriate sanctions.

Plaintiff is entitled to an aw ard of attom ey's fees and costs as stated above against

Defendant,Van DellJewelersofRoyalPalm Beach,andDefendant'scounsel,M elissa

M .Sim s,Esq.and the law tirm ofBerk,M erchant& Sim s,PLC .ln orderto assistthe

Courtin determ ining a reasonable award of attorney's fees and costs pursuantto this

Order, Plaintiff shall file an appropriate affidavit with the Court on or before

Septem ber 6,2019,docum enting a1lattom ey's fees and costs incurred as a resultof

drahing its M otion (DE 29) and Reply gDE 34J and in reviewing Defendant's
responses,replies,and thisCourt'sOrders.Theaftidavitshould includetheam ountof

attorney's fees sought,hours expended, services rendered, and hotlrly rate sought.

Defendantand D efendant'scounselshallhave untilon orbefore Septem ber 13,2019

tofilearesponseorobjectionstothehourlyrateclaimedbyPlaintiffscounselandthe
numberofhoursincurredby Plaintiff'scounsel.Thereafter,Plaintiffshallhaveuntilon

or before Septem ber 18, 2019 to tile any reply to D efendant and D efendant's

counsel'sresponse.The Courtwillthen determ inetheamountofreasonable attorney's

feesand costs,which shallbepaidby Defendantand Defendant'scounselto Plaintiff,

and entera furtherwritlen O rder.
     DO NE and O RDERED in ChambersatW estPalm Beach,Palm Beach County,Florida,
       7
this%I.-Jâ-
          fofAugust,2019.

                                          W ILLIA M M A T HEW M AN
                                          UN ITED STA TES M A GISTM TE JU D GE




                                      6
